COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00346-CV


In the Interest of E.F., a minor child      §   From the 16th District Court

                                            §   of Denton County

                                            §   (2013-50361-367)

                                            §   January 29, 2015

                                            §   Per Curiam

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                         SECOND DISTRICT COURT OF APPEALS

                                         PER CURIAM